IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 10 MM 2020
                                           :
                   Respondent              :
                                           :
             v.                            :
                                           :
DANIEL CASEY,                              :
                                           :
                   Petitioner              :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Respondent              :
                                           :
             v.                            :
                                           :
BRENDAN PATRICK YOUNG,                     :
                                           :
                   Petitioner              :

                                   ORDER


PER CURIAM

    AND NOW, this 2nd day of June, 2020, the Petition for Review is DENIED.